 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   ROBERT WOJTOWICZ,                                 )    Case No.: 1:19-cv-1138 - JLT
                                                       )
12                  Plaintiff,                         )    ORDER DISCHARGING THE ORDER TO
                                                       )    SHOW CAUSE DATED MARCH 10, 2020
13          v.                                         )    (Doc. 15)
                                                       )
14   COMMISSIONER OF SOCIAL SECURITY,                  )
                                                       )
15                  Defendant.                         )
                                                       )
16
17          The Court ordered Plaintiff to show cause why sanctions should not be imposed for the failure
18   to comply with the deadline to serve a confidential letter brief and file proof of service with the Court.
19   (Doc. 15) The same day, Plaintiff filed a proof of service which indicated the Commissioner had been
20   served with his confidential brief. (Doc. 16) Accordingly, the order to show cause dated March 10,
21   2020 (Doc. 15) is DISCHARGED.
22
23   IT IS SO ORDERED.
24      Dated:     March 12, 2020                               /s/ Jennifer L. Thurston
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27
28
